IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JEROME MADISON,                             §
                                                §   No. 301, 2022
        Defendant Below,                        §
        Appellant,                              §
                                                §   Court Below–Superior Court
        v.                                      §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §
                                                §   Cr. ID No. 1312014951 (N)
        Appellee.                               §

                              Submitted: October 31, 2022
                              Decided: December 29, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

       After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons cited by the Superior Court in its July

29, 2022 order denying the appellant’s second motion for postconviction relief.

Under the circumstances, the Superior Court’s denial of the appellant’s request to

further expand the record with additional DNA testing did not violate the appellant’s

due process rights.1




1
 See Del. Super. Ct. Crim. R. 61(g)(1) (“The judge may direct that the record be expanded by the
parties by the inclusion of additional materials relevant to the determination of the merits of the
motion.”) (emphasis added).
     NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm be

GRANTED and the judgment of the Superior Court be AFFIRMED.

                                 BY THE COURT:

                                 /s/ James T. Vaughn, Jr.
                                 Justice




                                   2